Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 4/23/19.  Since the initial filing, no claims have been amended, added, or canceled.  Thus, claims 1-21 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The reference character “793” (Fig. 8) appears as though it should read --795-- (see paragraph [00062], which discloses a pin 795).
The reference character “900” appears as though it should read --950--.  Additionally, reference character “930” (Fig. 9) appears as though it should read --951--.
Fig. 10 is objected to because the reference character “1030” is used to represent two different components.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bearing system” (claims 7 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
It appears paragraph [00064] should read --lower leg system 1000-- instead of “upper leg subsystem 1000.”
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
5.	Claims 1, 8, 10-11, 18, and 20 are objected to because of the following informalities:  
Regarding claim 1, the term “said subsystems” (ln. 6) should read --said plurality of subsystems-- for the sake of consistency with how the term is originally introduced within the claim.  Similarly, the term “said base” (ln. 9) should read --said curved base-- and “said ends” (twice, ln. 10 and 21) should read --said terminal ends--.  Finally, the word “based” (ln. 8) should read --base--.  Additionally, the phrase “said upper leg subsystem being removed after said upper leg subsystem” (ln. 24-25) should read --said lower leg subsystem being removed after said upper leg subsystem--.
Regarding claim 8, the phrase “in inner thigh area” (ln. 2) should read --in an inner thigh area--.
Regarding claim 10, the phrase “said a rigid back support” (ln. 1) should read --said rigid back support--.
Regarding claim 11, the term “said subsystems” (ln. 6) should read --said plurality of subsystems-- for the sake of consistency with how the term is originally introduced within the claim.  Similarly, the term “said base” (ln. 9) should read --said curved base-- and “said ends” (twice, ln. 10 and 21) should read --said terminal ends--.  Finally, the word “based” (ln. 8) should read --base--. Additionally, the phrase “said upper leg subsystem being removed after said upper leg subsystem” (ln. 24-25) should read --said lower leg subsystem being removed after said upper leg subsystem--.
Regarding claim 18, the phrase “in inner thigh area” (ln. 2) should read --in an inner thigh area--.
Regarding claim 20, the phrase “said a rigid back support” (ln. 1) should read --said rigid back support--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the terms “the brain” (ln. 2), “the legs” (ln. 2), “the hip joint” (ln. 15), “the glute region” (ln. 17), and “the small of the back” (ln. 19) lack antecedent bases.  Additionally, the limitations “said waist support subsystem is first removed” (ln. 10-11), “said upper leg subsystem is removed after said waist support subsystem” (ln. 21-22), “said lower leg subsystem removed after said upper leg subsystem” (ln. 24-25), and “said foot retainers removed after said lower leg subsystem” (ln. 27-28) appear to be directed to method steps, yet the claim as a whole is a device claim.  Thus, it is unclear if the claim is directed toward a device of a method.  For the purposes of examination, the claims will be interpreted as being a system “configured to” have all of the subsystems removed from one another. Finally, the “rigid back support component with an upward extension” (ln. 18-19) is unclear if it is the same as the “vertical extension” recited in line 9.  For the purposes of examination, the two components will be treated as the same component.
Regarding claim 3, the terms “the adductor muscles” (ln. 1-2) and “the inner thigh area” (ln. 2) lack antecedent bases.
Regarding claim 4, the phrase “12 degrees of tightness” (ln. 1-2) is unclear as to the definition of a “degree of tightness.” For the purposes of examination, the limitation will be interpreted simply as “12 degrees.”

Regarding claim 10, the limitation “said rigid back support of said waist support subsystem is removed before other components of said waist support subsystem are removed” (ln. 1-2) reads as a method step, yet the claim as a whole is a device claim.  Thus, it is unclear if the claim is directed toward a device of a method.  For the purposes of examination, the claims will be interpreted as being a system “configured to” have the rigid back support removed before other components.
Regarding claim 11, the terms “the brain” (ln. 2), “the legs” (ln. 2), “the hip joint” (ln. 15), “the glute region” (ln. 17), and “the small of the back” (ln. 19) lack antecedent bases.  Additionally, the limitations “said waist support subsystem is first removed” (ln. 10-11), “said upper leg subsystem is removed after said waist support subsystem” (ln. 21-22), “said lower leg subsystem removed after said upper leg subsystem” (ln. 24-25), and “said foot retainers removed after said lower leg subsystem” (ln. 27-28) appear to be directed to method steps, yet the claim as a whole is a device claim.  Thus, it is unclear if the claim is directed toward a device of a method.  For the purposes of examination, the claims will be interpreted as being a system “configured to” have all of the subsystems removed from one another. Finally, the “rigid back support component with an upward extension” (ln. 18-19) is unclear if it is the same as the “vertical 
Regarding claim 13, the terms “the adductor muscles” (ln. 1-2) and “the inner thigh area” (ln. 2) lack antecedent bases.
	Regarding claim 14, the phrase “12 degrees of tightness” (ln. 1-2) is unclear as to the definition of a “degree of tightness.” For the purposes of examination, the limitation will be interpreted simply as “12 degrees.”
Any remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-6, 8-11, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baptista et al (2019/0344456) in view of Walsh et al (2015/0057587).
	Regarding claim 1, Baptista discloses a system to assist a user having adequately functioning muscles and leg nerves to overcome an interruption of service between the brain and the legs to perform functions such as walking (Figs. 2-3 and 6-7), comprising: a plurality of subsystems (Figs. 2-3 and 6-7, base module 1, back module 2, hip module 5, knee module 6, foot module 7) configured to be progressively removed to provide decreasing levels of lower trunk and leg support ([0052] discloses that the 
Baptista does not have the curved base having two terminal ends and a strap removably attached to one or both of said terminal ends.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waist support subsystem of Baptista to have a curved based with two terminal ends that connect to a removable strap as taught by Walsh in order to make the waist subsystem easy to don and doff for the user.
	Regarding claim 3, the modified device of Baptista has the upper leg subsystem configured to engage the leg adductors muscles by providing resistance in the inner thigh area (Baptista, Fig. 2, hip module 5 and its straps 512 would put some resistance on the inner thigh area of the wearer).
	Regarding claim 4, the modified device of Baptista has the upper leg subsystem allowing for up to 12 degrees in hip flexion and up to 12 degrees of knee bend (Baptista, [0078] discloses such a degree of hip flexion allowed by the hip module 5, and [0105] discloses such a degree of knee bend allowed by the knee module 6).
	Regarding claim 5, the modified device of Baptista has the lower leg subsystem allowing for up to 12 degrees of knee bend and for +10 degrees of plantarflexion and dorsiflexion (Baptista, [0105] discloses such a degree of knee bend allowed by the knee module 6.  Fig. 3, foot module 7 allows natural flexion motion of the foot, whereby this would allow for +/- 10 degrees of plantarflexion and dorsiflexion).

	Regarding claim 8, the modified device of Baptista has the system engaging leg adductor muscles by providing resistance in inner thigh area (Baptista, Fig. 2, hip module 5 and its straps 512 would put some resistance on the inner thigh area of the wearer).
	Regarding claim 9, the modified device of Baptista has the system allowing for up to 12 degrees of hip flexion and +10 degrees of plantarflexion and dorsiflexion (Baptista, [0078] discloses such a degree of hip flexion allowed by the hip module 5, and Fig. 3, foot module 7 allows natural flexion motion of the foot, whereby this would allow for +/- 10 degrees of plantarflexion and dorsiflexion).
	Regarding claim 10, the modified device of Baptista has said rigid back support of said waist support subsystem as configured to be removed before other components of said waist support subsystem are removed ([0052] discloses that many module configurations are possible, so the system is “configured to” remove the back module 2 before other components of the waist support system are removed. See 112(b) rejection above).
Regarding claim 11, Baptista discloses a method to assist a user having adequately functioning muscles and leg nerves to overcome an interruption of service between the brain and the legs to perform functions such as walking, comprising the 
Baptista does not have the curved base having two terminal ends and a strap removably attached to one or both of said terminal ends.
	However, Walsh teaches an exoskeleton (Fig. 9A) comprising a waist support subsystem having a curved base with terminal ends, wherein a strap is removable attached to said terminal ends (Fig. 9A) depicts lumbar armature 960 has being curved and having slots for a strap with a buckle for easy removal).

	The modified method of Baptista does not have said waist support subsystem is first removed; said upper leg subsystem removed after said waist support subsystem; said lower leg subsystem removed after said upper leg subsystem; or said foot retainers removed after said lower leg subsystem.
	However, Baptista does disclose that many configuration may be formed from one or more module assembled together.  While Baptista does not specify the order to assembling or disassembling the many modules, it would be obvious to try the claimed order of module removal.  There are finite number of configurations and steps to achieve those configurations of Baptista, and Baptista acknowledges that there is a need for modular exoskeletons ([0051]-[0052]).  One of ordinary skill in the art would have recognized that Baptista suggests different configurations (i.e. removals/additions of modules of the exoskeleton), and would have pursued trying different additions and removals of the modules with a reasonable expectation of success for meeting a particular patient’s needs (See “Obvious to Try” rationale, MPEP 2143(E)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration and order of disassembly of the modules of the modified device of Baptista to be that of the claimed 
	Regarding claim 13, the modified device of Baptista has the upper leg subsystem engaging the leg adductors muscles by providing resistance in the inner thigh area (Baptista, Fig. 2, hip module 5 and its straps 512 would put some resistance on the inner thigh area of the wearer).
	Regarding claim 14, the modified device of Baptista has the upper leg subsystem allowing for up to 12 degrees in hip flexion and up to 12 degrees of knee bend (Baptista, [0078] discloses such a degree of hip flexion allowed by the hip module 5, and [0105] discloses such a degree of knee bend allowed by the knee module 6).
	Regarding claim 15, the modified device of Baptista has the lower leg subsystem allowing for up to 12 degrees of knee bend and for +10 degrees of plantarflexion and dorsiflexion (Baptista, [0105] discloses such a degree of knee bend allowed by the knee module 6.  Fig. 3, foot module 7 allows natural flexion motion of the foot, whereby this would allow for +/- 10 degrees of plantarflexion and dorsiflexion).
	Regarding claim 16, the modified device of Baptista has the foot subsystem allowing for +/- 10 degrees of plantarflexion and dorsiflexion (Baptista, Fig. 3, foot module 7 allows natural flexion motion of the foot, whereby this would allow for +/- 10 degrees of plantarflexion and dorsiflexion)
	Regarding claim 18, the modified device of Baptista has the system engaging leg adductor muscles by providing resistance in inner thigh area (Baptista, Fig. 2, hip module 5 and its straps 512 would put some resistance on the inner thigh area of the wearer).

	Regarding claim 20, the modified device of Baptista does not have said rigid back support of said waist support subsystem removed before other components of said waist support subsystem are removed, but such an order of removal is considered obvious to try for one of ordinary skill in the art (see MPEP 2143 and the rationale supplied for the order of subcomponent removal in the rejection of claim 11).
	Regarding claim 21, the modified device of Baptista has at least one actuator connected between said waist subsystem and said lower leg subsystem (Baptista, [0068], actuator 521).
10.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baptista in view of Walsh, as applied to claims 1 and 11 above, and further in view of Threlfall (2018/0168910).
	Regarding claims 2 and 12, the modified device of Baptista does not have said waist-support subsystem including a saddle to provide core support to maintain balance in a standing position.
	However, Threlfall teaches an exoskeleton supporting apparatus comprising a saddle to help support a user (Fig. 2, saddle 175; see [0033]-[0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the base module support of the .
11.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baptista in view of Walsh, as applied to claims 1 and 11 above, and further in view of Caires et al (2015/0025423).
	Regarding claims 7 and 17, the modified device of Baptista does not have a bearing system that preserves anatomical integrity of the patient during use and assists each subsystem to articulate while allowing for desired swinging motion at each joint.
	However, Caires teaches an exoskeleton that utilizes bearings at the joints of the exoskeleton to help facilitate rotational motion at the joint ([0097]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the joints of the modified device of Baptista to include bearing systems as taught by Caires to help ensure smooth rotational motion at the joints.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LaChappelle et al (2016/0128890) and Zoss et al (2015/0351995) disclose modular exoskeleton devices wherein subcomponents of the exoskeleton are configured to be separated from other subcomponents of the device.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785